DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a boundary portion between the bottom surface and the tapered portion is located between an inner circumferential portion of the cutting edge portion and the outer circumferential surface” as on claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossberg US 3,037,264.
In regards to claim 1, Mossberg discloses (as on Figures 1-6) an end mill (1) comprising: a shank (2); and a cutting edge main body portion (5) provided on the shank (2) and having a coolant supply path (7), the cutting edge main body portion (5) including a trailing end surface (refer to the surface which bounds body portion 5 to shank 2) on a side of the shank, and a leading end surface (machining end) opposite to the trailing end surface, the coolant supply path (7) having a tapered portion (17) which widens in a direction from the trailing end surface toward the leading end surface (see Figure 6).
In regards to claim 2, Mossberg discloses the end mill according to claim 1, Mossberg discloses that the cutting edge main body portion (5) includes an outer circumferential surface which is continuous to the trailing end surface and is provided around a rotation axis (see Figures 1-6).
In regards to claim 3, Mossberg discloses the end mill according to claim 2, Mossberg discloses that the cutting edge main body portion (5) includes a base portion having the trailing end surface and a bottom surface (machining end) opposite to the trailing end surface, and a cutting edge portion provided on the bottom surface (refer to bottom cutting edges of end mill), and the bottom surface is continuous to the tapered portion, is inclined relative to the tapered portion, and is continuous to the outer circumferential surface (see Figures 2, 5 and 6).
In regards to claim 4, Mossberg discloses the end mill according to claim 3, Mossberg discloses that when viewed from a direction parallel to the rotation axis, a boundary portion (in the same way as presented by Applicant, refer to boundary between 17 and bottom surface as on Figure 6) between the bottom surface and the tapered portion is located between an inner circumferential portion of the cutting edge portion and the outer circumferential surface (in the same way as presented by Applicant).
In regards to claim 5, Mossberg discloses the end mill according to claim 3, Mossberg discloses that the bottom surface has a first bottom surface portion which is continuous to the tapered portion, and a second bottom surface portion which is continuous to the outer circumferential surface, and when viewed from a direction parallel to the rotation axis, a distance from the leading end surface to the first bottom surface portion is longer than a distance from the leading end surface to the second bottom surface portion (see annotated Figures 6 and 5 below).

    PNG
    media_image1.png
    691
    1244
    media_image1.png
    Greyscale

In regards to claim 7, Mossberg discloses the end mill according to claim 5, Mossberg discloses that the first bottom surface portion is continuous to each of the cutting edge portion and the outer circumferential surface (in the same way as presented by the applicant).
In regards to claim 8, Mossberg discloses the end mill according to claim 5, Mossberg discloses that the first bottom surface portion is separated from the cutting edge portion, and is continuous to the outer circumferential surface (in the same way as presented by the applicant).
In regards to claim 9, Mossberg discloses the end mill according to claim 3, Mossberg discloses that the outer circumferential surface is provided with an outer circumferential groove (refer to chip flute 10) which is continuous to the bottom surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossberg US 3,037,264 as applied to claim 1 above.
In regards to claim 10, Mossberg discloses the end mill according to claim 3, Mossberg discloses that when a height of the cutting edge portion in a direction parallel to the rotation axis is defined as a first height (in the same way as presented by Applicant), and a depth of the tapered portion in the direction parallel to the rotation axis is defined as a first depth (in the same way as presented by Applicant, there is a value obtained by dividing the first height by the first depth.
However, Mossberg fails to disclose that the value is 0.1 or more and 200 or less.
Since Mossberg does, however, disclose as on Figure 6, that there is a height of the cutting edge portion in a direction parallel to the rotation axis and that there is a depth of the tapered portion in the direction parallel to the rotation axis, defining a ratio having a value; the value of the ration of the height to the depth constitute a defined value of the cutting tool. Therefore, the value of the ratio of the height to the depth is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that value will depend on the overall size of the end mill, without compromising the structural strength of the end mill while still be optimized for chip removal. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined ratio of the value of the ratio of the height to the depth, were disclosed in the prior art by Mossberg, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Mossberg’s ratio of the value of the ratio of the height to the depth to be within a desired range such as of 0.1 or more and 200 or less.  In re Aller, 105 USPQ 233.  
In regards to claim 11, Mossberg discloses the end mill according to claim 2, Mossberg discloses that, as discloses on Figure 4-6, when a diameter of the cutting edge main body portion (5) in a direction perpendicular to the rotation axis is defined as a first diameter, and a maximum value of a diameter of the tapered portion in the direction perpendicular to the rotation axis is defined as a second diameter, a value obtained by dividing the second diameter by the first diameter.
However, Mossberg fails to disclose that the value is 0.005 or more and 3 or less.
Since Mossberg does, however, disclose as on Figures 4-6, that there is a first diameter of the cutting edge main body portion and that there is a maximum value of a second diameter of the tapered portion, defining a ratio having a value; the value of the ratio of the second diameter to the first diameter constitute a defined value of the cutting tool. Therefore, the value of the ratio of the second diameter to the first diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that value will depend on the overall size of the end mill, without compromising the structural strength of the end mill while still be optimized for chip removal. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined ratio of the second diameter to the first diameter, were disclosed in the prior art by Mossberg, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Mossberg’s ratio of the second diameter to the first diameter to be within a desired range such as of 0.005 or more and 3 or less.  In re Aller, 105 USPQ 233.  
In regards to claim 12, Mossberg discloses the end mill according to claim 11, Mossberg discloses that, as discloses on Figure 4-6, that the coolant supply path (7) has a cylindrical portion which is continuous to the tapered portion on a side of the trailing end surface and extends along the rotation axis (see Figure 6), when a diameter of the cylindrical portion in the direction perpendicular to the rotation axis is defined as a third diameter, a value is obtained by dividing the third diameter by the first diameter, and the second diameter is larger than the third diameter (see Figures 5 and 6 and compare the second diameter (maximum taper) to the third diameter (coolant path).
However, Mossberg fails to disclose that the value is 0.005 or more and 3 or less.
Since Mossberg does, however, disclose as on Figures 4-6, that there is a third diameter of the coolant supply path; a second diameter and a first diameter, the third diameter to the first diameter defining a ratio having a value; the value of the ratio of the third diameter to the first diameter constitute a defined value of the cutting tool. Therefore, the value of the ratio of the third diameter to the first diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that value will depend on the overall size of the end mill, without compromising the structural strength of the end mill while still be optimized for chip removal. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined ratio of the third diameter to the first diameter, were disclosed in the prior art by Mossberg, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Mossberg’s ratio of the third diameter to the first diameter to be within a desired range such as of 0.005 or more and 3 or less.  In re Aller, 105 USPQ 233.  
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossberg US 3,037,264 as applied to claim 1 above in view of WO 2005/011902 (hereafter—WO’902--).
A Machine Translation of WO’902 will be attached for reference.  See Machine Translation for details.
In regards to claims 13 and 14, Mossberg discloses the end mill according to claim 1, Mossberg discloses that the cutting edge main body portion is of a material.
However, Mossberg is silent to the material being any of: polycrystalline diamond, single crystal diamond, or cubic boron nitride.
Nevertheless, WO’902 teaches that it is well known in the art of end mills, to have a cutting edge portion be made or coated with polycrystalline diamond, having an average particle diameter of 1µm or less (refer to highlighted sections on Machine Translation attached).  A person having ordinary skill in the art would have recognized that polycrystalline diamond material is known as a blade material having higher hardness, withstands high-precision continuous cutting, and excellent cutting performance due to wear and abrasion resistance (see Abstract of the Machine translation).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Mossberg’s end mill such that it is made of or coated from polycrystalline diamond having an average particle diameter of 1µm or less as taught by WO’902 for optimal cutting performance due to its material characteristics
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722